DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    Election/Restrictions2.       Applicant’s election without traverse of Group I (claims 1-6) in the reply filed on 10/29/21 is acknowledged.
                                       Claim Rejections - 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.       Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20090050282 (KR) taken together with CN108606330 (CN) with evidence provided by Analysis of Health Tea.           KR discloses a granular composition comprising a green tea which has been processed (drying, grinding, etc.; see page 3) wherein has a dietary fiber content of 70% or more by weight (first paragraph page 3) and inherently having an amount of oligosaccharide (see “Analysis of Health Tea” article), particularly due to steps such as grinding and drying in KR which would not remove same from the tea.  However, KR is silent regarding the inclusion of sugar alcohol.  CN teaches the use of xylitol, a notoriously well-known food sweetener, in dietary green tea compositions (e.g. .
Allowable Subject Matter
5.       Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.           The prior art of record neither discloses nor teaches providing the particular compositional amounts (claim 3) and use of particular oligosaccharides (claim 4) in conjunction with sugar alcohol and processed green tea as claimed.  No motivation to do so is provided in the prior art of record.


Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/ Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                               


Anthony Weier
January 27, 2022